Citation Nr: 1235632	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  05-13 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1970 and from July 1980 to January 1988, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

When this case was previously before the Board in December 2007, November 2010 and January 2012, it was remanded for additional development.  The case is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  The competent medical, and competent and credible lay, evidence of record demonstrates that it is at least as likely as not that the Veteran's bilateral hearing loss disability is related to active duty.

2.  The competent medical, and competent and credible lay, evidence of record demonstrates that it is at least as likely as not that the Veteran's tinnitus is related to active duty.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

2.  Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, including tinnitus and sensorineural hearing loss (as organic diseases of the nervous system), may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997). 

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b). 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  The determination of whether a veteran has a service-connectable hearing loss is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

The Board points out that the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Hensley also provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.  

The Veteran contends that he now has bilateral hearing loss and tinnitus as a result of acoustic trauma during active duty as a Marine from 1966 to 1970 (which included service in Vietnam), and in the Air Force from 1980 to 1988 (which included service on an air evacuation team, on the flight line and around aircraft).  The Board concedes that the Veteran was exposed to acoustic trauma during each period of active duty.  

The Veteran's service treatment records include the report of a November 1979 commissioning physical examination.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
0
LEFT
10
5
0
15
10

In July 1986, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
15
10
LEFT
10
5
0
15
15

In August 1987, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
25
15
15
LEFT
15
15
5
15
5

The foregoing active duty audiogram results reflect that all of the Veteran's relevant pure tone thresholds, except for 3k and 4k Hertz on the left, deteriorated during his second period of active duty.  Thus, the Board finds that the Veteran's service treatment records reflect that he did undergo bilateral hearing loss during active duty.  

Post-service VA records reflect that the Veteran has bilateral hearing loss for VA purposes.  A November 2009 VA audio examination report reflects diagnoses of moderate to severe mixed hearing loss for the right ear and moderately severe high frequency sensorineural hearing loss for the left ear.  A May 2012 VA audio examination report provides a diagnosis of mixed hearing loss for the right ear, and sensorineural hearing loss for the left ear in the frequency range of 500-4000 Hertz and in the frequency range of 6000 Hertz or higher.  

Addressing the etiology of the Veteran's current hearing loss and tinnitus, the November 2009 VA examiner stated, in pertinent part, that 

Therefore, due to the absence of acoustic damage and the lack of documentation to support hearing loss or tinnitus upon separation from the military it is my opinion that it is not as least as likely as not that the Veteran's hearing loss and tinnitus are related to his military service. 

In the November 2010 remand, the Board found that the November 2009 VA medical opinion was inadequate under Hensley and requested another opinion.  In a January 2011 VA medical opinion, the same VA examiner again indicated that as there was an absence of acoustic damage and lack of documentation to support hearing loss or tinnitus upon separation from the military, it was less likely than not that the Veteran's hearing loss and tinnitus were related to his military service.

In the January 2012 remand, the Board found that the January 2011 medical opinion was inadequate.  The Board requested another opinion, one that took into account the Veteran's report of inservice acoustic trauma.  

In the May 2012 VA audio examination report, a different VA examiner stated that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The examiner explained that the Veteran's service treatment records were negative for complaints of hearing loss or tinnitus, he had normal hearing at entrance in November 1979 and at separation in August 1987, and he denied hearing loss on enlistment/separation questionnaires.  The examiner also explained that the Veteran's right ear hearing loss was a mixed hearing loss, which did not indicate noise exposure or nerve damage but was instead consistent with middle ear or mechanical issues.  

The examiner also stated that it was less likely than not that the Veteran's tinnitus was a symptom associated with his hearing loss.  She explained that hearing loss and tinnitus were not necessarily mutually occurring and had varying causes.  She stated that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  She explained that the Veteran's service treatment records were negative for tinnitus.  

The Board finds that these VA medical opinions do not constitute competent medical evidence against the Veteran's claims.  First, each opinion is based wholly or in significant part on the absence of in-service evidence of hearing loss and tinnitus.  Such a conclusion is contrary to Hensley, supra, and Ledford, supra.  None of the opinions recognize that the Veteran's hearing loss did deteriorate during his second period of active duty.  Thus, the opinions are based on inaccurate reviews of the record.  An opinion based upon an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  The May 2012 opinion states that the Veteran's right ear hearing loss was not attributable to acoustic trauma because it was mixed, but does not address the fact that the Veteran's left ear hearing loss was sensorineural.  

Moreover, despite these opinions, the Board again observes that the Veteran's service treatment records document that he underwent bilateral hearing loss during his second period of active duty. 

In this regard, the Board notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court of Appeals for Veterans Claims (Court) stated that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that a veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  The Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102. 

In view of the foregoing, the Board finds that the record reflects that it is at least as likely as not that the Veteran's bilateral hearing loss disability and tinnitus are etiologically related to his active service.  Resolving any reasonable doubt in favor of the Veteran, the Board concludes that service connection is warranted for a bilateral hearing loss disability and tinnitus. 


ORDER

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


